Title: From John Adams to Jean George Holtzhey, 2 November 1782
From: Adams, John
To: Holtzhey, Jean George


Sir,
Paris Novr. 2d. 1782—

I have this Morning recd. the Letter, You did me the honor to write me on the 20th. of Octr. together with the Present of a Medal, in Commemoration of the great Event of the 19th. of April 1782. The Medal is ingeniously devised and is very beautiful. Permit me to beg your Acceptance of my Thanks for it.
I think You would find a Sale for many of them at Boston and Philadelphia. When I return to Holland, I shall be glad to purchase a few of them to give to my Friends.
The Influence of this Event upon many Nations, upon France, Spain Great Britain, America and all the Neutral Powers, has already been so great, and in the future Vicissitudes of things will be so much greater, that I confess every Essay of the fine Arts to commemorate and celebrate it, gives me pleasure.
I have the honor to be, Sir, / your obliged & obed. hble Servt.
